Citation Nr: 0826031	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-34 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for myopia.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for joint stiffness.

6.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to 
January 2005.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The issue of entitlement to service connection for a right 
ankle disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss 
disability for VA purposes.

2.  Myopia is not a disease for which service connection can 
be granted, and no other chronic eye disability affecting 
visual acuity is shown in service.

3.  The veteran does not suffer from a current left knee 
disability.

4.  The veteran does not suffer from a current disability 
manifested by joint stiffness. 

5.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may such be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  Myopia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

4.  A disability manifested by joint stiffness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

5.  The requirements for an initial rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2005 letter, which was issued prior 
to the decision on appeal, and in a November 2005 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
will be obtained by VA.  A November 2005 letter advised the 
veteran concerning his claim for a higher rating, and 
provided examples of the types of evidence to submit, such as 
statements from his doctor, statements from other individuals 
describing their observations, or his own statement 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  A March 2006 letter 
also informed the veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letter also notified the veteran of the evidence needed to 
establish an effective date.  The case was last readjudicated 
in September 2006.

In any event, with respect to the increased rating claim, the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection for PTSD was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

I. Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Service connection generally requires medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

        A. Bilateral Hearing Loss Disability

The veteran contends that he is entitled to service 
connection for bilateral hearing loss disability because it 
is the result of noise exposure during service.  Service 
records indicate that the veteran's military occupational 
specialty (MOS) was field radio operator.  

A review of the medical evidence shows that the veteran's 
hearing was normal throughout his period of active service 
despite two complaints of decreased hearing.  In December 
2002, the veteran complained of decreased hearing; the 
diagnosis was acute otitis media.  Additionally, in November 
2004, the veteran complained of hearing loss due to loud 
noise, left worse than right.  Audiograms in January 2001, 
August 2002, and July 2003 are all within normal limits.  

On the veteran's entrance examination, the puretone 
thresholds were 20 decibels at 500 hertz in the left ear and 
15 decibels at the same frequency in the right ear.  The 
remaining puretone thresholds were 10 decibels or less.  On 
another audiological evaluation in January 2001 and one in 
August 2002, pure tone thresholds were 15 decibels or less at 
500 to 4000 hertz.  

On the audiological evaluation in July 2003, pure tone 
thresholds ranged from 15 decibels to 25 decibels at 500 to 
4000 hertz in the left ear.  Puretone thresholds in the right 
ear were 15 decibels or less at those frequencies.

On the VA audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
15
15
10
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The VA examiner opined that the veteran's current hearing 
impairment is caused by in-service noise exposure, and 
pointed out that audiogram results indicate a decline in 
hearing in the left ear between January 18, 2001, and July 3, 
2003.  The VA examiner also noted that the current audiogram 
results suggest a further decline in left ear hearing.  
However, the March 2005 VA examiner indicated that the 
current audiometric results did not suggest a need for 
medical follow-up.  

Importantly, none of the medical evidence of record shows 
that the veteran's hearing loss has ever met the criteria 
required by VA in order to establish service connection for 
hearing loss disability.  In this regard, for the purpose of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold for 
any of the frequencies of 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

Thus, at the present time, the veteran does not manifest a 
hearing loss disability for which service connection can be 
established.  38 C.F.R. § 3.385.  Accordingly, service 
connection is not in order for bilateral hearing loss 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

	B. Myopia 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

The veteran has claimed entitlement to service connection for 
myopia, or as he has phrased it, deteriorating vision.

Service treatment records show that at enlistment, the 
veteran indicated that he had worn eye glasses since age 10.  
The enlistment examination revealed uncorrected vision of 
20/400 in each eye, and corrected vision of 20/20 in each 
eye.  Corrected vision in February 2004 was 20/30 in each 
eye.  An August 2004 service treatment record notes that 
after a motor vehicle accident, which resulted in lacerations 
(requiring stitches) above his left eye, the veteran denied 
any difficulty with vision in the left eye.  At separation, 
it was noted that the veteran had had yearly eye 
examinations, which showed a slight worsening of his eyesight 
over the years.  

An April 2005 VA eye examination notes the veteran's 
complaints of a decrease in vision each year for the last few 
years.  Examination revealed that corrected vision in each 
eye was 20/20.  There is no double vision.  Pupils were 
equal, round, and reactive to light.  There was no sign of 
Marcus Gunn pupil.  Slit lamp examination was unremarkable.  
The impression was decreased vision, more likely than not 
secondary to myopia.  

A May 2005 VA eye examination notes the veteran's complaints 
of difficulty with distance vision.  Examination showed that 
penlight revealed no afferent papillary defect.  Extra ocular 
movements were smooth and intact in all fields of gaze.  
Externals were normal.  Slit lamp examination revealed that 
the corneas were clean, anterior chamber was deep and quiet, 
iris was clear, conjunctival tissue was white and quiet, and 
lens tissue was clear.  Applantation tonometry revealed 
pressure of 14 in each eye.  Ophthalmoscopy was clean, clear, 
and quiet with no signs of holes, rips, or tears.  No signs 
of retinal pathology were noted.  The assessment was a 
compound myopic astigmatism with presbyopia, for which 
glasses are needed daily.  Corrected vision was noted to be 
20/20.  

A June 2005 VA ophthalmology note states that with contact 
lenses the veteran sees 20/20 in each eye.  Examination was 
unremarkable.  The examiner noted that there was no 
pathology.  

The evidence fails to demonstrate that the veteran currently 
suffers from deteriorating vision other than myopia or other 
refractive error.  Accordingly, service connection is not in 
order for myopia, to include the currently diagnosed compound 
myopic astigmatism with presbyopia, as such is a refractive 
error, for which compensation is not payable.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  



	C. Left Knee Disability

The veteran claims entitlement to service connection for a 
left knee disability because it is the result of an in-
service injury.

The service treatment records note that in July 2004 the 
veteran was involved in a motor vehicle accident in which his 
left leg was injured.  X-rays were negative for fracture.  
The separation examination notes moderate arthritis of the 
knees, no treatment needed, and a possible meniscus tear of 
the left knee.  

The initial post-service VA treatment record from February 
2005 notes the veteran's complaints of left knee pain of four 
years duration.  It was noted that the veteran uses a knee 
brace.  On examination, the left knee was not swollen and 
range of motion of the knee was not limited.  There was 
normal weight bearing.  The assessment was left knee pain, 
probably secondary to meniscus injury versus degenerative 
joint disease.  X-ray studies revealed no evidence of recent 
or old fracture.  There was no dislocation or bone 
destruction.  The joint showed no abnormality and there was 
no identifiable loose body or intraarticular fluid.  The 
impression was normal left knee.  

The March 2005 VA examination report notes the veteran's 
complaint that his left knee locks.  On examination there was 
no fluid in either knee.  There was no deformity in either 
knee and no joint line tenderness.  The veteran could squat 
and stand without any difficulty.  His cruciate ligaments and 
collateral ligaments were strong.  Range of motion of the 
bilateral knees was from zero to 138 degrees without 
symptoms.  The impression was no knee problems.  

A June 2006 VA progress note indicates that the veteran was 
seen for complaints of persistent bilateral knee pain.  
Examination revealed no swelling, normal weight bearing, and 
no crepitations of the knee.  Range of motion of the knee was 
not limited.  The assessment was arthralgia, etiology 
unknown.  A follow-up June 2006 VA medical note indicates 
that the veteran had a mild limp.  Range of motion of the 
left knee was grossly within normal limits.  Strength was 
grossly 5/5.  McMurray sign was positive and there was a left 
medial pop.  Ligament testing was negative.  The left 
anterior medial joint line of the knee had palpable bulge 
with resisted knee extension on varus stress.  X-ray studies 
dated in June 2006 revealed no bony abnormalities.  An August 
2006 MRI of the left knee revealed intact lateral and medial 
collateral complexes, intact anterior and posterior cruciate 
ligaments, no abnormal signal of the lateral meniscus, no 
gross abnormalities of the medial meniscus, unremarkable 
patellofemoral articulation, no abnormal signal noted within 
the respective osseous structures, unremarkable superior and 
inferior patellar tendons, and no periarticular pathology.  
The examination was within normal limits.  

While the evidence clearly shows that the veteran has left 
knee pain, the medical evidence does not show any underlying 
pathology for the left knee pain.  The Board notes that the 
separation examination reveals a diagnosis of arthritis of 
the knees; however, the service treatment records do not 
contain any X-ray findings suggesting the presence of left 
knee arthritis, nor do they show any treatment for left knee 
arthritis, or any other left knee treatment, which supports 
such a diagnosis.  Therefore, the service treatment records 
do not establish the presence of chronic disability of the 
veteran's left knee. 

In addition, there is no post-service medical evidence 
showing a diagnosis of a left knee disability.  Despite the 
documentation that the veteran experiences pain in his left 
knee and that he has consistently complained of such pain, 
there has never been a diagnosis of any disability of the 
left knee other than pain.  In this regard, arthralgia is 
defined as pain in a joint.  Mykles v. Brown, 7 Vet. App. 
372, 373 (1995).  In fact, all X-ray studies and MRI reports 
note a normal left knee.  They do not support a finding of 
arthritis.  Moreover, the Board notes that pain alone without 
an underlying disorder is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Therefore, there is no basis on which to grant service 
connection for a left knee disability.  In reaching this 
conclusion, the Board has considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  

	D. Joint Stiffness

The veteran claims entitlement to service connection for 
joint stiffness because it is the result of the in-service 
motor vehicle accident which occurred in July 2004.  

Service treatment records note that in April 2003 the veteran 
was seen several times for shoulder pain following a fall.  
No diagnosis was rendered.  Following a July 2004 motor 
vehicle accident, the veteran complained of left knee, leg, 
and elbow pain.  The separation examination notes moderate 
arthritis of the back, knees, ankles, hands, and elbows, no 
treatment needed.  However, the service treatment records do 
not contain any X-ray findings supporting such a diagnosis. 

Immediately following service, at a February 2005 VA medical 
appointment, the veteran complained of left knee and right 
ankle pain.  No diagnosis related to joint stiffness was 
made.  Furthermore, at the March 2005 VA examination, the 
veteran was not diagnosed with any joint stiffness or 
arthritis of any joint.  None of the other medical evidence 
of record contains a diagnosis of or related to joint 
stiffness.

As none of the medical evidence indicates any current 
diagnosis related to joint stiffness, there is no basis on 
which to grant service connection for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

II. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

	A. PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates some mild symptomatology (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The veteran claims that he is entitled to a higher initial 
rating for his service-connected PTSD.  

An April 2005 VA contract psychiatric evaluation notes that 
the veteran was guarded and hypervigilant.  He showed 
increased psychomotor activity and his speech was pressured 
while answering questions.  His thought content was logical 
and his speech was spontaneous.  He was preoccupied with the 
memories and flashback experiences of the past.  There were 
no signs of delusional ideas or of any thought disorder.  
There were no hallucinations.  His affect was constricted and 
his mood was low.  His capacity for impulse control was 
reportedly wearing thin.  He denied suicidal or homicidal 
ideation.  Cognitive examination revealed guarding, 
suspiciousness, and hypervigilance.  He was fully oriented.  
His attention span was short and easily distractable.  His 
memory for recent and remote events was fair.  He was 
disorganized under pressure and he was unable to perform 
seven series subtraction.  He had a hard time focusing and 
concentrating.  Insight was noted to be lacking but judgment 
was deemed to be fair.  GAF was reported to be 65.  

A May 2005 VA psychological evaluation indicates that the 
veteran was dressed neatly and appropriately, and his 
grooming and hygiene were good.  He was alert, attentive, and 
fully oriented.  He stated that his mood was mildly depressed 
and mildly anxious.  His affect was euthymic.  He 
demonstrated good insight and judgment.  His speech content 
was well organized, with no indication of disorganized 
thought processes, delusions, paranoia, or hallucinations.  
He denied suicidal and homicidal ideation.  It was noted the 
veteran worked full time plus overtime as a test technician, 
and enjoyed hobbies such as target practice, hunting, fishing 
and travel.  The GAF score was reported to be 60.

July and August 2005 VA behavioral health progress notes 
indicate that the veteran was dressed neatly and 
appropriately.  His grooming and hygiene were good.  He was 
alert and attentive and his social interaction was engaged 
and spontaneous.  He was fully oriented.  He stated that his 
mood was okay and his affect was noted to be euthymic.  He 
demonstrated good insight and judgment.  His speech was of 
normal rate, flow, and volume.  His thought content was well 
organized with no indications of disorganized thought 
processes, delusions, hallucinations, or paranoia.  He denied 
suicidal or homicidal ideation.  Various tests revealed no 
measurable memory, attention, or concentration impairment.  

A September 2005 VA behavioral health outpatient progress 
note indicates that the veteran's motivation was good but 
that he had mild anergia, mild irritability, and poor 
concentration.  It was also noted that he was currently 
employed full time as an auto test technician.  He was neatly 
groomed and casually dressed.  He was polite, cooperative, 
and pleasant.  His motor activity was noted to be calm and 
without abnormality.  His affect was somewhat constricted but 
appropriate to content and congruent with his mood.  He did 
not appear to have delusions and he denied hallucinations.  
He was fully oriented and his memory was intact.  His thought 
content was coherent and organized.  His GAF score was noted 
to be 62.  

The abovementioned PTSD symptoms warrant the assigned rating 
of 30 percent, but not higher.  Specifically, the evidence 
does not show that the veteran has flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment and abstract thinking, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Notably, the veteran is fully employed and 
the evidence does not show that he is in any way unable to 
perform any occupational task as a result of his PTSD.  
Therefore, the veteran's PTSD is appropriately rated at 30 
percent.

At no time during the appeal period has the veteran's PTSD 
been manifested by greater disability than contemplated by 
the currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The Board has also considered whether the veteran's PTSD 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the veteran's disability level 
and symptomatology, and also provide higher ratings for 
additional or greater symptomatology; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for myopia is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for joint stiffness is 
denied.

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




REMAND

The veteran claims entitlement to service connection for a 
right ankle disability because it is the result of an in-
service motor vehicle accident that occurred in July 2004.

The enlistment examination report notes normal lower 
extremities.  The service treatment records note that in July 
2004 the veteran was involved in a motor vehicle accident 
during which he lost consciousness.  He complained of left 
forehead, elbow, knee, and leg pain.  The accident report and 
subsequent service treatment records are silent with respect 
to the right ankle.  At the separation examination, however, 
the veteran noted that he had previously suffered from a 
sprained right ankle in service.  The separation examination 
report also notes a diagnosis of moderate arthritis of the 
ankles, no treatment needed.  No x-ray was conducted to 
confirm such diagnosis.

The initial post-service VA treatment record from February 
2005 notes the veteran's complaints of right ankle pain of 
two years duration.  It was also noted that the veteran uses 
an ankle brace.  On examination, the right ankle was not 
swollen and range of motion of the ankle was not limited.  
There was normal weight bearing and no edema.  X-ray studies 
revealed a bony density adjacent to the posterior malleolus 
with a well-defined border that suggests a nonunion old 
avulsion fracture.  There was no evidence of recent fracture.  
The talus and calcaneus, as well as their articulations, 
appeared intact.  

The March 2005 VA examination report notes the veteran's 
complaint that his ankles have been stiff for five to six 
years.  The veteran stated that his right ankle was sprained 
two times, and he complained of ankle weakness.  On 
examination there was no deformity and range of motion was 
not painful.  The veteran flexed 10 degrees and extended 40 
degrees without symptoms.  There was no swelling and the 
veteran was able to walk on his heels and toes.  No diagnosis 
regarding the right ankle was made.  

A June 2006 VA progress note indicates that the veteran was 
seen for complaints of bilateral ankle pain.  Examination 
revealed grossly normal range of motion, no focal deficits, 
and tenderness of the right ankle along the region of the 
anterior talofibular ligament.  X-ray studies dated in June 
2006 revealed no acute fracture, subluxation, or dislocation.  
There was no bone erosion or bone destruction and the joint 
spaces were preserved.  The impression was no fracture or 
acute bony abnormalities and cortical thickening of the 
posterior shelf of the right tibia.  The differential 
diagnosis was developmental variant versus old posttraumatic 
changes versus a combination of these.  Comparison with the 
February 2005 examination revealed no significant changes.  

While the veteran clearly has right ankle pain, the medical 
evidence does not show any firm diagnosis for the right 
ankle.  In this regard, the separation examination notes a 
prior right ankle sprain and it indicates a diagnosis of 
arthritis of the right ankle.  While the service treatment 
records do not contain any X-ray findings suggesting the 
presence of right ankle arthritis, nor do they show any 
treatment for right ankle arthritis, the conflicting nature 
of the post-service medical evidence establishes that further 
development is warranted.  In this regard, the February 2005 
X-ray studies suggest a nonunion old avulsion fracture and 
June 2006 X-ray studies suggest a differential diagnosis of 
developmental variant versus old posttraumatic changes versus 
a combination of these.  

Although the veteran underwent a VA examination in March 
2005, the report of which concludes that the veteran has no 
current right ankle disability, the June 2006 X-ray studies 
were obviously not available to the VA examiner.  

Based upon the aforementioned evidence, the Board is of the 
opinion that an additional medical examination with opinion 
is necessary in order to properly adjudicate this claim.  

Finally, the last treatment records in the file are dated in 
September 2006.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment 
records dating since September 2006.

2. Thereafter, schedule the veteran for a 
VA orthopedic examination to determine 
nature and etiology of any current right 
ankle disability.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to whether any current 
right ankle disorder exists and if so 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
etiologically related to the veteran's 
active military service.  The examiner 
should set forth the complete rationale for 
all opinions expressed and conclusions 
reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


